 
 
I 
111th CONGRESS 1st Session 
H. R. 1627 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Dent introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Homeland Security Act of 2002 to direct the Secretary to enter into an agreement with the Secretary of the Air Force to use Civil Air Patrol personnel and resources to support homeland security missions. 
 
 
1.Short titleThis Act may be cited as the Civil Air Patrol Homeland Security Support Act of 2009. 
2.Civil Air Patrol support of homeland security missions 
(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 is amended by adding at the end the following new section: 
 
890A.Civil Air Patrol support of homeland security missions 
(a)In generalThe Secretary shall seek to enter into memoranda of understanding or other agreements with the Secretary of Defense to use Civil Air Patrol personnel and resources to support homeland security missions in accordance with this section. 
(b)Use of assetsPursuant to a memorandum of understanding or other agreement entered into under subsection (a), the Secretary may consider the use of Civil Air Patrol personnel and resources for— 
(1)providing aerial reconnaissance or communications capabilities to the Border Patrol to protect against illegal entry and trafficking in goods, currency, people, and other substances; 
(2)providing capabilities to respond to an act of terrorism, natural disaster, or other man-made event, by assisting in damage assessment and situational awareness, conducting search and rescue operations, assisting in evacuations, transporting time-sensitive medical or other materials; or 
(3)such other activities as the Secretary may determine in coordination with the Secretary of Defense. 
(c)Inclusion in national planning activitiesPursuant to a memorandum of understanding or other agreement entered into under subsection (a), the Secretary shall consider the Civil Air Patrol as an available resource for purposes of national preparedness and response planning activities, including the National Response Plan. 
(d)ReimbursementA memorandum of understanding or other agreement entered into under subsection (a) shall include a provision addressing the manner in which the Department of Defense is to be reimbursed for costs associated with the use of Civil Air Patrol personnel or resources for homeland security purposes.. 
(b)ReportNot later than six months after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of Defense shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of any memorandum of understanding or other agreement authorized under section 890A of the Homeland Security Act, as added by subsection (a). 
(c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 890A. Civil Air Patrol support of homeland security missions.. 
 
